COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-08-469-CV
CAROLYN THOMAS                                                             APPELLANT
AND ALL OCCUPANTS
 
                                                   V.
 
VISTA VERDE APTS.                                                              APPELLEE
 
                                               ----------
         FROM COUNTY COURT AT LAW NO. 1 OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
On March
11, 2009, we notified appellant that her brief had not been filed as required
by Texas Rule of Appellate Procedure 38.6(a). 
Tex. R. App. P. 38.6(a).  We
stated we could dismiss the appeal for want of prosecution unless appellant or
any party desiring to continue this appeal filed with the court within ten days
a response showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3.  We have not received any response.




Because
appellant=s brief has not been filed, we
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER
CURIAM               
 
 
PANEL: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
April 2, 2000




[1]See Tex. R. App. P. 47.4.